DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 19-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Wendorf et al. (8,632,902).
Wendorf et al. in figures 1-8, disclose a battery bracket assembly for a vehicle comprising a mounting bracket (10) configured to be connected to a vehicle frame and to receive a battery. The mounting bracket includes a base (14), a first wall or lateral surface (26) extending upwardly from a first end of the base, a second wall (26) extending upwardly from a second end of the base. Wendorf et al. also disclose first and second tabs (16) extending from first and second ends of the first wall. The first and second tabs extend toward the second wall. Wendorf et al. also disclose third and fourth tabs extending from first and second ends of the second wall. The third and fourth tabs extend toward the first wall. Wendorf et al. also disclose a third wall extending from a first side of the base and a fourth wall extending from a second side of the base. The first and third tabs being connected to the third wall and the second and fourth tabs being connected to the fourth wall.  

    PNG
    media_image1.png
    514
    743
    media_image1.png
    Greyscale

 	Regarding claim 2, Wendorf et al. disclose the mounting bracket, which is integrally formed as a one-piece member.  
 	Regarding claim 3, Wendorf et al. disclose the mounting bracket, which is made of metal.  
 	Regarding claim 4, Wendorf et al. disclose the first and third tabs, which are welded to the third wall, and the second and fourth walls are welded to the fourth wall.  
 	Regarding claim 5, Wendorf et al. disclose the first tab is connected to a first end of the third wall, and the second tab, which is connected to a first end of the fourth wall.  
 	Regarding claim 6, Wendorf et al. disclose the third tab, which is connected to a second end of the third wall, and the fourth tab is connected to a second of the fourth wall.  
 	Regarding claim 7, Wendorf et al. in figure 7, disclose at least one fastener hole, which is disposed in the second wall of the mounting bracket.  
 	Regarding claim 8, Wendorf et al. disclose the second wall includes a first portion extending from the second end of the base and a second portion extending from the first portion, the second portion being offset from the first portion.  
 	Regarding claim 9, Wendorf et al. in figure 7, disclose the at least one fastener hole, which is disposed in the second portion of the second wall of the mounting bracket.  
 	Regarding claim 10, Wendorf et al. in figure 7, disclose at least one fastener hole, which is disposed in the base of the mounting bracket.  
 	Regarding claim 11, Wendorf et al. disclose each of the at least one fastener holes is disposed in a recessed portion disposed in the base of the mounting bracket.  
 	Regarding claim 12, Wendorf et al. disclose a reinforcing bracket, which is connected to the mounting bracket, the reinforcing bracket including at least one fastener opening aligned with the at least one fastener hole in the base of the mounting bracket.  
 	Regarding claim 13, Wendorf et al. disclose the reinforcing bracket including a first portion connected to a lower surface of the base of the mounting bracket and a second portion connected to an outer surface of the fourth wall of the mounting bracket.  
 	Regarding claim 14, Wendorf et al. disclose the at least one fastener opening, which is disposed in a third portion of the reinforcing bracket spaced from the lower surface of the base mounting bracket.  
 	Regarding claim 15, Wendorf et al. in figures 1-8, disclose a battery assembly for a vehicle comprising a vehicle frame, a mounting bracket connected to the vehicle frame and a battery mounted to the mounting bracket. The mounting bracket includes a base (14), at least one first fastener hole disposed in the base, a first wall extending upwardly from a first end of the base, a second wall extending upwardly from a second end of the base, at least one second fastener hole disposed in the second wall of the base. Wendorf et al. also disclose first and second tabs extending from first and second ends of the first wall. The first and second tabs extend toward the second wall. Wendorf et al. also disclose third and fourth tabs extending from first and second ends of the second wall. The third and fourth tabs extending toward the first wall. Wendorf et al. also disclose a third wall extending from a first side of the base and a fourth wall extending from a second side of the base. T- 14 -he first and third tabs being connected to the third wall, and the second and fourth tabs being connected to the fourth wall, and the at least one first and second fastener holes receiving a fastener to secure the mounting bracket to the vehicle frame.  
 	Regarding claim 16, Wendorf et al. disclose each of the at least one first fastener holes, which is disposed in a recessed portion disposed in the base of the mounting bracket.  
 	Regarding claim 19, Wendorf et al. disclose a reinforcing bracket, which is connected to the mounting bracket. The reinforcing bracket includes at least one fastener opening aligned with the at least one first fastener hole in the base of the mounting bracket.  
 	Regarding claim 20, Wendorf et al. disclose the reinforcing bracket including a first portion connected to a lower surface of the base of the mounting bracket and a second portion connected to an outer surface of the fourth wall of the mounting bracket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wendorf et al. as applied to claim 15 above, and further in view of Hirabayashi (4,754,827).
 	Wendorf et al. disclose the battery bracket member having a bottom wall, but fail to show a tray.
 	Hirabayashi in figures 2-5, disclose a battery mounting structure comprising a bottom wall (22), a tray (28) on top of the bottom wall. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wendorf et al. by further comprising the tray disclosed by Hirabayashi in order to suppress vibration of the vehicle body.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618